Appeal by employer and its insurance carrier from an award of the Workmen’s Compensation Board in favor of claimant. Claimant was employed as a slip stitcher on neckties by the employer. On August 23, 1943, she was working at a table pinning ties on a form placed on her lap, her legs were crossed and while working in this position some ties fell to. the floor. She bent over and twisted to the right to pick up the ties and suffered injuries. The board found that the injuries she so sustained were accidental and arose out of and in the course of her employment. This determination is sustained by the medical evidence in the case. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.